Exhibit 10.1

 

RESOLUTION OF THE SHAREHOLDERS

 

OF

 

GILAX CORPORATION

 

The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived, held at 6955 N. Durango Drive, Las Vegas, Nevada.

 

WHEREAS there has been presented to and considered by this meeting a Motion to
effectuate a elect a new Board of Directors of the Company;

 

NOW THEREFORE BE IT RESOLVED that the majority of shareholders having considered
this matter and having opened the floor to all those who voice a preference in
the issue and pursuant to NRS 78.320, have overwhelmingly decided and RESOLVED
that we have elected:

 

MARIA TZETZANGARI IBARRA JUNQUERA, Director, CEO

GARTH JENSON, Director, CFO

RICARDO LEON VERA, Director

 

The Above three qualified people have been nominated, and have accepted their
position as DIRECTORS of the Company.

 

Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.

 

Dated: October 25th, 2013

 

 

/s/ Giovanni Lupino                

Giovanni Lupino, Director, Seidenschnur Verwaltungs AG.,

on behalf of the Majority Shareholders